Marquette:
This is a proceeding for the redetermination of, a deficiency in income tax for the years 1920 and 1921 in the amount of $166.23. The question involved is the amount of gain realized by the petitioner on the sale of certain real estate in the year 1921.
FINDINGS OF FACT.
The petitioner is an individual residing in Enid, Okla. In the year 1921 he sold for $15,000 a cértain tract of land, consisting of 160 acres, which he had acquired prior to March 1, 1913. The respondent determined that the value of the land on March 1, 1913, was $9,790 and that the petitioner realized a profit of $5,210 from the sale thereof; and he accordingly included that amount in the petitioner’s income for the year 1921. There is nothing in the record that would justify a finding that the value of the land on March 1, 1913, was other than as determined by the respondent.

Judgment will be entered for the respondent.